Citation Nr: 1816213	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  12-15 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for left knee laxity.

2.  Entitlement to an increased rating in excess of 10 percent prior to June 19, 2015, and in excess of 20 percent thereafter, for left knee gonarthrosis, status post removal of semilunar cartilage.

3.  Entitlement to an initial compensable rating for limitation of extension of the left knee.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Mine, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1976 to September 1980 and June 1981 to September 1999.

This matter is before the Board of Veterans' Appeals (Board) on appeal from November 2011 and September 2014 rating decisions issued by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Veteran testified at an October 2013 Travel Board hearing.  The Veterans Law Judge who conducted the hearing is no longer available.  The Veteran was notified of this and offered an opportunity for another Board hearing in an October 2017 letter.  In a November 2017 response, the Veteran declined a new Board hearing. 

The Board remanded the issues on appeal for additional development in December 2014. 

In a December 2015 rating decision, the RO granted the Veteran an increased 20 percent rating based on limitation of flexion, and a separate noncompensable rating based on limitation of extension.  However, as the highest possible ratings for his disability have not been assigned, the appeal continues.  See AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  The Veteran's left knee disability has been manifest by no more than slight laxity.

2.  Prior to June 19, 2015, the Veteran's left knee disability was manifest by limitation of flexion from ranging between 80 and 110 degrees, with pain on motion.

3.  Since June 19, 2015, the Veteran's left knee disability has been manifest by limitation of flexion to 30 degrees, with pain on motion.

4.  From February 10, 2012, until June 19, 2015, the Veteran's left knee disability was manifest by limitation of extension ranging from 10 to 25 degrees at worst, but was primarily characterized by limitation of extension to 10 degrees.

5.  Since June 19, 2015, the Veteran's left knee disability has been manifest by limitation of extension to 5 degrees.

6.  The preponderance of the evidence is against a finding that the Veteran's service-connected disabilities render him unable to secure or follow substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 10 percent for the Veteran's left knee disability based on instability have not been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2017).

2.  Prior to June 19, 2015, the criteria for an increased rating in excess of 10 percent for the Veteran's left knee disability based on limitation of flexion have not been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5259-5260 (2017).

3.  Since June 19, 2015, the criteria for an increased rating in excess of 20 percent for the Veteran's left knee disability based on limitation of flexion have not been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5259-5260 (2017).

4.  From February 10, 2012, until June 19, 2015, the criteria for a 10 percent, but no higher, rating for the Veteran's left knee disability based on limitation of extension have been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5261 (2017).

5.  Since June 19, 2015, the criteria for a compensable rating for the Veteran's left knee disability based on limitation of extension have not been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5261 (2017).

6.  The criteria for entitlement to a TDIU are not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Accordingly, the Board will address the merits of the claims.

II.  Increased Rating for a Left Knee Disability 

	Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C. § 1155.  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The Veteran's left knee disability is current rated under Diagnostic Codes 5257, 5259-5260, and 5261.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.29.

Under Diagnostic Code 5257, slight recurrent subluxation or lateral instability of the knee warrants a 10 percent evaluation.  A 20 percent evaluation requires moderate recurrent subluxation or lateral instability, while a 30 percent evaluation requires severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a.

The terms "mild," "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2017).  The use of terminology such as "mild" or "moderate" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2017).

Under Diagnostic Code 5258, a 20 percent rating is warranted for dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  Diagnostic Code 5259 provides that a 10 percent rating is warranted for surgically removed semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

The normal range of motion for the knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.  Leg flexion limited to 60, 45, 30, and 15 degrees warrants noncompensable, 10 percent, 20 percent, and 30 percent evaluations, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Leg extension limited to 5, 10, and 15 degrees warrants noncompensable, 10 percent, and 20 percent evaluations, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5261.
 
VA General Counsel has held that separate ratings may be assigned in cases where a service-connected knee disability includes both a compensable limitation of flexion under Diagnostic Code 5260 and a compensable limitation of extension under Diagnostic Code 5261, provided that the degree of disability is compensable under each set of criteria.  VAOPGCPREC 09-04; 69 Fed. Reg. 59,990 (2004).  The basis for the opinion is that the knee has separate planes of movement, each of which is potentially compensable.  Id.

	Facts and Analysis

In a May 2010 VA treatment record, the Veteran reported that his knee pain was about the same as it had been.  His left knee range of motion was without significant deficit.

The Veteran was afforded a VA examination for his left knee in September 2011.  The examiner reported that the Veteran had a diagnosis of gonarthrosis of the left knee.  The Veteran stated that he experienced flare-ups, which resulted in difficulty walking and sitting for prolonged periods and trouble squatting.  The Veteran's left knee had flexion to 80 degrees with pain at 70 degrees, and no limitation of extension.  The Veteran was able to perform repetitive use testing with three repetitions without any additional loss of range of motion.  The examiner reported that the Veteran's left knee condition resulted in less movement than normal and pain on movement.  He had pain on palpation.  Strength testing was normal.  Stability testing was normal.  The examiner reported that the Veteran had no history of recurrent patellar subluxation or dislocation, and no history of "shin splints" (medial tibial stress syndrome), stress fractures, chronic exertional compartment syndrome, or any other tibial or fibular impairment.  The examiner noted that the Veteran had a history of a meniscal tear with frequent episodes of joint locking and joint pain.  The Veteran had undergone a left meniscectomy without any residual signs or symptoms.  The examiner opined that the Veteran had been laid off in December 2010.  Prior to being laid off, the examiner reported that the Veteran had trouble climbing ladders and performing other strenuous tasks required by his job.  The examiner opined that the Veteran was suited for physical labor, and his condition made it difficult for the Veteran to secure that type of work.

A December 2011 VA treatment record indicated that the Veteran was experiencing left knee pain and swelling affecting his gait which had onset in November 2011 after he worked as a greeter during Black Friday.  He reported pain and swelling in his left knee.  He indicated that his knee felt unstable, but did not twist or hear a pop in his knee.  On examination, the Veteran's left knee had mild tender swelling on the medical side.  No redness, drainage, warmth, or ligament laxity was present.  The Veteran's range of motion was incomplete due to pain, but no measurements were provided.  

In a January 2012 statement the Veteran again asserted that since working seven and half hours the prior November, his left knee had been swollen and painful.  He stated that he had a difficult time bending his knee and experienced locking.

An MRI of the left knee completed in January 2012 showed degenerative joint disease and a full-thickness tear of the anterior cruciate ligament with associated edema, which the examiner reported suggested that the tear was relatively chronic in nature.  There was an absence of much of the medial meniscus due to a displaced meniscal tear or prior surgical resection.  Moderate-sized joint effusion was present at the knee.  Thereafter, the Veteran underwent physical therapy.

During a February 2012 VA physical therapy consultation the Veteran again reported that the day after working on his feet for several hours in November 2011 his left knee was so painful he could not walk.  At time the Veteran was using a crutch and was limping, keeping his left knee flexed.  He had extension to 25 degrees and flexion to 85 degrees.  He had some varus deformity and the anterior/posterior drawer test showed mild laxity to the anterior.  In a later February 2012 VA physical therapy note, the Veteran reported that he experienced a sharp pain and swelling.  He had extension to 19 degrees and flexion to 95 degrees.  During a March 2012 VA physical therapy session the Veteran reported that he felt the left knee edema was down, but he still heard a loud snap and experienced locking at times.  He had 105 degrees of flexion in his left knee.  In a May 2012 VA physical therapy note, the Veteran's left knee had extension to 15 degrees and flexion to 110 degrees.  In a June 2012 VA treatment record, the Veteran reported that he was still able to play football.  Physical examination showed decreased flexion and extension, but no measurements were provided.  The Veteran had anterior drawer laxity.

In a VA orthopedic consultation dated in July 2012, the Veteran reported swelling and pain beginning in November 2011.  On examination the Veteran had range of motion from 10 degrees to 90 degrees, pain on palpation medially, the anterior drawer test was positive, but had no effusion.

In an April 2013 SSA function report, the Veteran asserted that he could only stand for short periods, could not lift, squat, bend, or do anything mobile due to his left knee.

During an August 2013 VA physical medicine rehabilitation consultation the Veteran reported knee pain with onset in January 2012.  He denied any falls, but reported two instances of his left knee buckling.  He stated that his pain was nine out of 10 with prolonged sitting or during weight bearing activity.  The Veteran had to wear a knee brace when walking.  The examining kinesiotherapist reported that the Veteran had an unstable, painful left knee from a prior medial meniscectomy and torn ACL.  

In a June 2013 VA treatment record, a VA physician reported that the Veteran's left knee osteoarthritis and chronic ACL tear were stable and no edema was noted.

In a July 2013 SSA examination, the Veteran's left knee was very tender.  He had no edema or erythema, but was using a brace.  The examiner could not perform range of motion testing due to severe pain.  

During an October 2013 hearing the Veteran testified that he wore a hinged brace for his left knee, which had been issued in 2011 due to instability.  He reported that he had also used crutches and regularly used a cane.  He reported that his left knee had range of motion from 20 degrees to 90 degrees.  He stated that the only treatment that would improve his left knee was a total knee replacement.  He testified that without his knee brace he had trouble walking on flat ground, across his yard, and up and down stairs.  The Veteran asserted that when he was on his feet during the day, his left knee would swell and his range of motion would decrease.  Further, he stated that his knee prevented him from driving long distances.  

In a May 2014 VA treatment record, the Veteran's left knee osteoarthritis and chronic ACL tear were stable.  

In a July 2014 statement the Veteran again reported that the day after attempting to work a shift at a clothing store during black Friday in November 2011, his left knee was so swollen he could not put on pants, could not walk, and was in terrible pain for three days.  He stated that his wife had to push him around the house and help him to the bathroom.

An August 2014 VA treatment record showed that the Veteran's left knee had no edema.  The Veteran was wearing a left knee brace and ambulating without an assistive device.  The VA physician stated that the Veteran's left knee osteoarthritis and chronic ACL tear were stable.

In a July 2014 letter, the Veteran's wife stated that the last job the Veteran worked left him unable to walk without assistance for several weeks.  He was first in a wheelchair, then on crutches, and finally a cane.  She reported that he has had to give up any sort of physical activity.  

In a March 2015 VA treatment record the Veteran stated that he tried to exercise, but his knee pain flared-up when he tried to walk.

Finally, the Veteran was afforded a VA examination for his left knee in June 2015.  The examiner reported diagnoses of an anterior cruciate ligament tear in his left knee, osteoarthritis of the left knee, and instability in his left knee.  The Veteran reported that his left knee was getting progressively worse, but wanted to hold off on a knee replacement.  He stated that his pain was aggravated by driving, walking, and lying on his side.  He complained of frequent giving-way and recurrent swelling.  He indicated that he experienced flare-ups when he remained sedentary, which resulted in difficult sleeping.  The Veteran reported that his function limitations included difficulty driving and walking for prolonged periods.  
Range of motion testing was normal for the Veteran's right knee.  The Veteran's left knee had flexion to 30 degrees and extension to five degrees.  The examiner noted that the loss of range of motion made it difficult for the Veteran to get up from a sitting position.  The examiner noted pain during range of motion testing during both flexion and extension, which also caused functional loss.  The Veteran exhibited pain on weight bearing, tenderness, and pain on palpation.  The examiner noted no crepitus was present.  The Veteran was able to perform repetitive use testing without any additional functional loss or loss of range of motion bilaterally.  The examiner reported that pain significantly limited functional ability after repeated use over time and during flare-ups, but noted the Veteran was not being tested after repeated use over time or during a flare-up and opined that the examination was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss with repetitive use over time.  The examiner further opined that the additional functional loss could not be described in terms of range of motion without resorting to mere speculation, as there was no conceptual or empirical basis for making such a determination without direct observation.  

The Veteran had muscle strength of four out of five on both flexion and extension, but no muscle atrophy.  The examiner reported that the Veteran did not have a history of recurrent subluxation or lateral instability, but did have a history of recurrent joint effusion in his left knee.  The examiner reported that stability testing was performed, but guarding likely affected the results.  No laxity was identified on Lachman's test of on varus/valgus stress.  The examiner could not perform the anterior/posterior drawer test due to the Veteran's decreased range of motion.  However, the examiner opined that because the Veteran had a complete ACL tear instability was present even if not detected on examination.  The examiner stated that the Veteran did not have a history of recurrent patellar dislocation, "shin splints" (medial tibial stress syndrome), stress fractures, chronic exertional compartment syndrome, or any other tibial or fibular impairment.  The Veteran regularly used a brace.  The examiner further opined that the Veteran's functional impairment in his left knee was not so severe that a prosthesis would serve him equally well.  Finally, the examiner opined that the Veteran's left knee condition had an impact on his ability to perform any type of occupational task, noting that the Veteran had last worked for a utility company in 2010, when he retired due to his left knee problem.  The Board notes that the examiner reported that the Veteran did not have, nor had he ever had, a meniscal condition; however, other medical evidence, including the January 2012 MRI, as well as the Veteran's service treatment records, confirms that he previously underwent a medial meniscectomy.

As noted above, the Veteran's left knee disability is current rated under Diagnostic Codes 5257, 5259-5260, and 5261.  The Board has considered the Veteran and his wife's lay statements as well as the objective medical evidence of record.  For the reasons discussed below, the Board finds the objective findings do not support a rating higher than 10 percent for left knee laxity; a rating higher than 10 percent for limitation of flexion prior to June 19, 2015, or in excess of 20 percent thereafter; or a compensable rating for limitation of extension since June 19, 2015.  However, the Board finds that a 10 percent rating is warranted based on limitation of extension from February 10, 2012, until June 19, 2015.

First, considering Diagnostic Code 5257, the Veteran is currently assigned a 10 percent rating for slight lateral instability.  During the September 2011 VA examination, stability testing was normal.  In a December 2012 VA treatment record, the Veteran reported feeling unstable, but no ligament laxity was present.  In February 2012, the Veteran had some varus deformity and the anterior/posterior drawer test showed mild laxity to the anterior.  In June 2012, his knee again demonstrated laxity on the anterior drawer test.  In August 2012, a VA kinesiotherapist reported that the Veteran had an unstable left knee.  The June 2015 VA examiner reported that no laxity was identified on Lachman's test or on varus/valgus stress.  The examiner could not perform the anterior/posterior drawer test due to the Veteran's decreased range of motion, but opined that because the Veteran had a complete ACL tear, instability was present even if not detected on examination.  Thus, while objective testing has demonstrated instability on anterior drawer testing and, in February 2012, some varus deformity, stability testing has otherwise been normal.  Therefore, the Board finds that the Veteran's left knee has been characterized by no more than slight instability for the entire period on appeal.  

Next, the Veteran's left knee has been rated under Diagnostic Code, 5259-5260 based on the resulting limitation of flexion from gonarthrosis, status post the removal of the semilunar cartilage.  The Veteran was assigned an initial rating of 10 percent disabling and was granted an increase to 20 percent disabling effective June 19, 2015.  Considering the period prior June 19, 2015, as reported above, there is no evidence that the Veteran's left knee flexion was ever limited to 30 degrees or less.  On the contrary, a careful review of the Veteran's VA examination reports and medical treatment records reflects that for the applicable period, his left knee disability has been manifest by flexion ranging between 80 and 110 degrees, which warrants a non-compensable rating under Diagnostic Code 5260.  See 38 C.F.R. § 4.71a.  Turning to the period since June 19, 2015, there is no evidence that flexion in the Veteran's left knee has been limited to 15 degrees or less.  The only medical evidence for the applicable period indicates that the Veteran's left knee had flexion of 30 degrees, which warrants a 20 percent rating under Diagnostic Code 5260, but no greater.  See 38 C.F.R. § 4.71a.

In a December 2015 rating decision the RO granted the Veteran an additional separate rating based on limitation of extension, evaluated as non-compensable, effective June 19, 2015, the date of the Veteran's most recent VA examination.  However, the Board finds that an earlier rating based on limitation of extension is also warranted.  As noted above, in a February 10, 2012 VA treatment record, the Veteran had extension to 25 degrees.  In a later February 2012 VA treatment record, he had extension to 19 degrees.  In a May 2012 VA treatment record, he had extension to 15 degrees.  In a July 2012 VA treatment record, the Veteran had extension to 10 degrees.  Finally, during the October 2013 hearing the Veteran testified that he had extension to 20 degrees.  The Board recognizes that from February 2012 until July 2012 the measurements of the Veteran's extension indicated limitation greater that 10 degrees of extension.  The Board also recognizes the Veteran's October 2013 testimony regarding his range of motion.  However, because the Veteran's limitation showed marked improvement after physical therapy during the period from February 2012 to July 2012, and because there is an indication that the Veteran continued to improve until the June 2015 VA examination, when his extension was measured at 5 degrees, the Board finds that the Veteran's symptoms more nearly approximated the 10 percent criteria under Diagnostic Code 5261 for the period from February 10, 2012, until June 19, 2015, the date of the VA examination that was the basis of the currently assigned non-compensable rating.  See 38 C.F.R. § 4.71a.  

Turning to the period since June 19, 2015, there is no evidence that left knee extension has been limited to 10 degrees or greater.  The only evidence for the applicable period indicates that the Veteran's left knee had extension to 5 degrees, which warrants a noncompensable rating under Diagnostic Code 5261.  See 38 C.F.R. § 4.71a.

Further, the Board recognizes that the Veteran has been given diagnoses of both gonarthrosis and osteoarthritis.  Diagnostic Code 5003 provides that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  However, as the Veteran is already being compensated based on limitation of motion, assigning a separate rating under Diagnostic Code 5003 would violate the prohibition against pyramiding.  See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. at 261-62.

There is also no basis for assigning a higher rating based on consideration of any of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 204-7.  As demonstrated by the competent medical evidence of record, the assigned ratings properly compensate the Veteran for the extent of functional loss resulting from factors such as functional loss due to pain, weakness, fatigue, repetitive use over time, and flare-ups.  The September 2011 VA examiner reported that the Veteran had flexion to 80 degrees with pain beginning at 70 degrees and no limitation of extension.  The Veteran had no additional loss of range of motion after repetitive use testing.  The June 2015 VA examination report indicated that the Veteran had flexion to 30 degrees and extension to 5 degrees, with pain on motion.  The Veteran had no additional loss of range of motion or functional loss after repetitive use testing.  The Veteran reported that his functional limitations included difficulty driving and walking for prolonged periods.  As for flare-ups, the Veteran has reported flare-ups when walking and sitting for prolonged periods, which result in trouble squatting and difficult sleeping.  In an April 2013 SSA function report, the Veteran asserted that he could only stand for short periods, could not lift, squat, bend, or do anything mobile due to his left knee.  A July 2013 SSA residual functional capacity assessment reported that the Veteran could stand and walk for two hours per day, sit for a total of six hours during an eight hour work day, climb stairs occasionally, never claim ladders/ropes/scaffolding, balance occasionally, stoop occasionally, kneel occasionally, crouch occasionally, and crawl occasionally.
During the October 2013 hearing, the Veteran testified that without his knee brace he had trouble walking on flat ground, across his yard, and up and down stairs.  The Veteran asserted that when he was on his feet during the day, his left knee would swell and his range of motion would decrease.

Based on these findings and assessments regarding the Veteran's range of motion and the functional impact of his left knee disability on the ability to perform daily activities and/or occupational tasks, the Board finds that the evidence of record demonstrates that the Veteran's disability picture has more nearly approximated the criteria for a 10 percent rating prior to June 19, 2015, and a 20 percent thereafter based on limitation of flexion.  Additionally, the Veteran's disability picture has more nearly approximated the criteria for a 10 percent rating from February 10, 2012, until June 19, 2015, and a noncompensable rating thereafter based on limitation of extension.  Even when considering functional loss due to factors such as pain, the examination reports suggest that pain primarily limits the Veteran's functional ability to walk, drive, and sit for prolonged periods of time, lift, squat, and bend without pain, but they do not suggest that the Veteran's pain or flare-ups result in additional loss of range of motion so as to warrant higher ratings.  

Further, the Veteran is not entitled to rating under Diagnostic Code 5258 (cartilage, semilunar, dislocated, with frequent episodes of "locking," pain and effusion into the joint) as he has already been assigned a rating under Diagnostic Code 5259-5260.  See Lyles v. Shulkin, 29 Vet. App. 107 (2017).
 
The Board has also considered whether an additional or higher rating would be available under other diagnostic codes pertaining to the knee.  There is no indication of left knee ankylosis; no impairment of the tibia or fibula; and no diagnosis of genu recurvatum.  As such, there is no basis for evaluating the Veteran's disability under Diagnostic Codes 5256, 5262, or 5263.  See 38 C.F.R. § 4.71a. 
In sum, the Board finds that after considering all the medical and lay evidence, the preponderance of the evidence is against a rating higher than 10 percent for left knee laxity; a rating higher than 10 percent for limitation of flexion prior to June 19, 2015, and in excess of 20 percent thereafter; or a compensable rating for limitation of extension since June 19, 2015.  However, the Board finds that a rating of 10 percent disabling is warranted based on limitation of extension from February 10, 2012, until June 19, 2015.

III.  Entitlement to TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a).

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a) (2017).  Where the schedular criteria set forth above are not met, but a veteran is nonetheless found to be unemployable by reason of service-connected disabilities, VA shall submit the case to the Director of Compensation Service for extraschedular consideration.  See 38 C.F.R. § 4.16(b).
As of this decision, the Veteran's service-connected disabilities include posttraumatic stress disorder (PTSD), rated as 30 percent from April 15, 2010, and 70 percent since February 5, 2013; left shoulder arthritis, rated 20 percent from October 1, 1999, and 50 percent since September 18, 2009; left knee gonarthrosis, status post removal of semilunar cartilage, rated as 10 percent from October 1, 1999, and 20 percent since June 19, 2015; left knee laxity, rated 10 percent since September 18, 2009; left knee limitation of extension, rated as 10 percent from February 10, 2012, and noncompensable since June 19, 2015; and right knee degenerative changes, rated as noncompensable since October 1, 1999.  The Veteran's combined evaluation for VA compensation was 30 percent from October 1, 1999; 60 percent from September 18, 2009; 70 percent from April 15, 2010; 80 percent from February 10, 2012; and 90 percent since February 5, 2013.  

Based on the foregoing the Veteran met the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a) for the entire period on appeal.  

In his September 2013 TDIU application, the Veteran asserted that he became too disabled to work in December 2010 due to his left knee, left shoulder, and right hip.  He reported that he had had completed one year of college, but did not have a degree.  In a later January 2016 statement, the Veteran asserted that he was unable to work due to all of his service-connected disabilities.  Further, he specified in a November 2017 statement that his PTSD contributed to his inability to work. 

Turning to the evidence of record, a September 2011 VA examiner opined that the Veteran's left shoulder disability resulted in difficulty doing physical labor, which he was best suited to and experienced in.  The examiner noted that the Veteran had been laid off from his last job unrelated to his shoulder problem.

A February 2013 VA examiner opined that at the time of the examination the Veteran's psychiatric disability was manifest by symptoms including mild memory loss, difficulty maintaining work relationships, and difficulty adapting to stressful circumstances, including work or worklike settings, which resulted in occupational and social impairment with reduced reliability and productivity.

In an April 2013 SSA function report, the Veteran asserted that he could only stand for short periods, could not lift, squat, bend, or do anything mobile due to his left knee, could only sit for short periods due to his right hip, and was severely limited in his ability to reach, lift, and push by his left shoulder.  He also asserted that his depression affected his memory and his ability to get along with others.  He reported that he was left handed.  In an SSA work history report the Veteran reported that he had worked as a Senior Instructor Writer in the U.S. Army from December 1976 to October 1999, and as a utilities operator from December 1999 until December 2010.  The Veteran stated that he left his job on December 31, 2010, because of his claimed conditions.  He explained that his job was to be eliminated within one year and he was put on a shift alone and was unable to perform all of his duties due to his physical limitations.  He stated that he had completed one year of college in 2012.  

In June 2013 the Veteran was provided a mental status examination by SSA.  The examiner opined that the Veteran would be able to understand recall, and carry out simple work instructions, but because of his depression and PTSD, he would likely be irritable and emotionally volatile in a work setting, which would result in poor relationships with his coworkers.  Further, a July 2013 SSA residual functional capacity assessment reported that the Veteran could occasionally lift and carry 20 pounds, frequently lift and carry 10 pounds, stand and walk for two hours per day, sit for a total of six hours during an eight hour work day, push and pull for an unlimited period, climb stairs occasionally, never claim ladders/ropes/scaffolding, balance occasionally, stoop occasionally, kneel occasionally, crouch occasionally, and crawl occasionally.  The Veteran was assessed as able to have unlimited gross manipulation, fine manipulation, and skin sensation, but was limited in his ability to reach with his left arm.  In a mental residual functional capacity assessment, the Veteran had no understanding or memory limitations, but did display limitations in sustained concentration or persistence and limitations in social interactions.  The examiner opined that with his limitations, he would be able to do simple routine tasks away from the public.  Finally, the SSA examiner found that the Veteran was rated to do sedentary unskilled work, and had done so in the past.

SSA found the Veteran to be disabled beginning December 31, 2010, due to "Other and Unspecified Arthropathies."  See July 2013 SSA record.  However, the Board is not bound by the SSA's findings of disability or unemployability because there are significant differences in the definition of "disability" under the Social Security and VA systems.  See, e.g., Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).

A June 2014 VA examiner opined that the functional impairment caused by the Veteran's left shoulder disability affected physical activities, limiting his ability to reach in front and overhead or lift more than five pounds, but should not limit sedentary activities.

In a July 2014 statement the Veteran reported that he worked for Ticona Inc. from 1999 until 2010.  He stated that he left his job in December 2010 because he was unable to complete his work tasks because of increasing pain, although he was eligible to stay for seven more months.  He further reported that when he worked night shifts he was increasingly jumpy and paranoid, which resulted in a fight with a maintenance worker who startled him.  The Veteran indicated that he did not give his employer a reason for leaving because of his retirement.  One year after he retired, the Veteran attempted to work a shift at a clothing store during Black Friday.  The following day, according to his account, his left knee was so swollen he could not put on pants, could not walk, and was in terrible pain for three days.  He stated that his wife had to push him around the house and help him to the bathroom.  Further, he reported that his left shoulder hurts all of the time, describing the pain as eight out of 10, which resulted in an inability to use it.  He stated that because of his shoulder he needed help getting dressed and going to the bathroom.  Finally, he asserted that the pain from his left knee, left shoulder, and right hip prevented him from holding a job.  

In a July 2014 letter, the Veteran's wife stated that the last job the Veteran worked left him unable to walk without assistance for several weeks.  He was first in a wheelchair, then on crutches, and finally a cane.  She reported that he has had to give up any sort of physical activity.  

In August 2015 a VA examiner opined that the Veteran had minimal functional use of left upper extremity which affected his household and vocational responsibilities.

Having considered the medical and lay evidence of record, the Board finds that the Veteran is not precluded from securing or maintaining substantial gainful employment on account of his service-connected disabilities.  The Board acknowledges that based on the September 2011, June 2014, June 2015, and August 2015 VA examinations, as well as the July 2013 SSA residual functional capacity assessment, the Veteran could be precluded from physically demanding work due to his service-connected left shoulder and left knee disabilities.  Additionally, as reported by the February 2013 VA examiner, the Veteran's psychiatric disability results in difficulty maintaining work relationships and difficulty adapting to stressful circumstances; however, the examiner ultimately opined that the Veteran had reduced reliability and productivity, not a total occupational disability.  Likewise, an SSA examiner determined that the Veteran would have poor relationships with co-workers, but found that he would be able to do simple, routine tasks away from the public.  Moreover, the SSA examiner specifically found that the Veteran would be able to do sedentary, unskilled work, and the June 2014 VA examiner specifically noted that the Veteran's left shoulder disability would not limit sedentary activities.

Thus, the record indicates that the Veteran's disabilities have an adverse effect on his ability to secure or follow employment in physical labor; however, it does not establish that his disabilities prevent him from being able to perform other more independent sedentary labor.  The Board has also considered the Veteran's occupational and educational history.  The Veteran has reported that he completed one year of college.  According the Veteran's SSA work history report, the Veteran stated that he worked as a Senior Instructor Writer in the U.S. Army from December 1976 to October 1999, indicating that he could, at a minimum, do sedentary work.  Therefore, the objective evidence of record does not support a finding that the Veteran's service-connected disabilities, when considered along with his educational and occupational history, prevent him from securing or following any type of substantially gainful employment.  Instead, the evidence indicates that more likely than not, the Veteran would be able to secure or follow, at a minimum, sedentary employment. 

In light of the foregoing, the Board concludes that the most probative evidence of record weighs against a finding that the Veteran's service-connected disabilities prevent him from securing or following any substantially gainful employment.  Instead, the record indicates that at a minimum, the Veteran would likely be able to perform independent, sedentary work.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  


ORDER

Entitlement to an increased rating in excess of 10 percent for left knee laxity is denied.

Entitlement to an increased rating in excess of 10 percent prior to June 19, 2015, and in excess of 20 percent thereafter, for left knee gonarthrosis, status post removal of semilunar cartilage based on limitation of flexion is denied.

Entitlement to a 10 percent rating, but no higher, for limitation of extension of the left knee is granted from February 10, 2012, until June 19, 2015, is granted.

Entitlement to a compensable rating for limitation of extension of the left knee since June 19, 2015, is denied.

Entitlement to a TDIU is denied.


____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


